DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 67, it is unclear of what encompasses and is meant by the claimed “radio measurement configurations”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 67, it is unclear of what encompasses and is meant by the claimed “similarity metrics”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 68, it recites the limitation “the central network node” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 68, it is unclear and not readily understood of based on what condition and/or information that a predetermined threshold is properly predetermined.
Regarding claim 77, it is unclear of what encompasses and is meant by the claimed “radio measurement configurations”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 77, it is unclear of what encompasses and is meant by the claimed “similarity metrics”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 78, it recites the limitation “the central network node” in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 78, it is unclear and not readily understood of based on what condition and/or information that a predetermined threshold is properly predetermined.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-68 and 77-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilpatrick, II et al (US 2015/0038140).


    PNG
    media_image1.png
    468
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    480
    media_image2.png
    Greyscale

Regarding claims 67 and 77, as best understood, Kilpatrick, II et al disclose in Fig 1 and 9 above a measurement data processing apparatus (i.e. a mobile device) for processing of measurement data delivered from a heterogeneous multi-carrier network to a central network node, the measurement data processing apparatus comprising:
processing circuitry (i.e. processor 910); memory (i.e. memory 915) containing instructions executable by the processing circuitry whereby the measurement data processing apparatus is operative to perform the method of ([0115]-[0116]):
aggregating radio measurement values reflecting radio access conditions during different measurement time intervals for at least one mobile terminal having radio access to the heterogeneous multi-carrier network into radio measurement scans (i.e. broadly reads on RSSI strength of the cells/base stations receiving by the mobile device) ([0060]-[0061]; [0096]-[0097]; [0102]);
aggregating, for every radio measurement scan, related radio measurement configurations prevailing at the time of measurement of the corresponding radio measurement values into a radio measurement configuration scan (i.e. broadly reads on e.g. cell/base station identification, location) ([0102]);
calculating similarity metrics for pairs of radio measurement scans to generate knowledge on radio coverage in the heterogeneous wireless network, wherein similarity metrics are customized to radio measurement conditions through reference to radio measurement configuration scans associated with pairs of radio measurement scans for which similarity metrics are calculated (i.e. broadly reads on the comparison of RSSI strength of the serving cell/base station to a particular neighboring cell/base station, along with the confidence level  to determine whether handover needs to be carried out) ([0060]-[0061]; [0069]-[0075]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 68-78, as best understood, Kilpatrick, II et al disclose receiving radio measurement values reflecting radio access conditions during different measurement time intervals from at least one mobile terminal having radio access to the heterogeneous multi-carrier network periodically, upon trigger from the central network node, and/or upon changes of the radio access conditions exceeding a predetermined threshold (i.e. broadly reads on if the RSSI strength / quality of a particular neighbor cell/base station exceeding a threshold level, then handover could occur) ([0117]; [0121]-[0123]).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 69-76 and 79-86 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0046386 discloses wireless communications, and more particularly to selective triggering of neural network functions for positioning of a user equipment (UE).  In an aspect, a UE obtains information (e.g., UE-specific information, etc.) associated with a set of triggering criteria for a set of neural network functions, the set of neural network functions configured to facilitate positioning measurement feature processing at the UE, the set of neural network functions being generated dynamically based on machine-learning associated with one or more historical measurement procedure, obtains positioning measurement data associated with a location of the UE, and determines a positioning estimate for the UE based at least in part upon the positioning measurement data and at least one neural network function from the set of neural network functions that is triggered by at least one triggering criterion from the set of triggering criteria.
US 2017/0059687 discloses systems and methods for estimating a device location.  In one example, a device locating system includes three or more sensor devices, a processor, and a storage device storing instructions executable to determine an estimated location of a scanned device based on a received signal strength indication (RSSI) value for the scanned device measured by at least three of the three or more sensor devices and processed in view of previously-recorded RSSI values for the scanned device.  The instructions are further executable to output the estimated location of the scanned device to a computing device for controlling operation of the computing device.
US 9,594,149 discloses embodiments directed towards a radio node, and corresponding methods therein, for fingerprinting positioning measurements.  The radio node may be configured to provide a fingerprinting measurement result comprising radio channel related information.  Non-limiting examples of radio channel information may be Doppler, speed and/or delay spread information.  Example embodiments presented herein may also be directed towards a positioning node, and corresponding methods therein, for fingerprinting positioning management.  The positioning node may be configured to receive radio channel related information from the radio node and generate a radio fingerprint based on the received radio channel related information.
US 7,433,696 discloses a wireless node location mechanism that defines a search region to optimize the computations associated with estimating the location of a given wireless node.  According to one implementation, a coverage map associated with each radio receiver that records signal strength data is defined out to a threshold signal strength level.  Before computing the estimated location of a given wireless nodes, a search region is defined based on the intersection of the coverage maps associated with each radio receiver that detects the wireless node.  Some implementations use information provided by the fact that certain radio receivers did not detect the wireless node to further optimize the location estimate.  By defining a search region, which is a generally small area relative to the space encompassed by an entire RF environment, the present invention provides several advantages, such as reducing the processing time and/or power to compute estimated locations for wireless nodes.
CN 112514455 discloses a method, system and device for wireless communication.  User equipment (UE) may operate in a discontinuous reception (DRX) mode radio resource control (RRC) inactivity state. The UE may receive one or more synchronization signal blocks (SSBs) through a serving single frequency network (SFN) for a first notification area, wherein the first notification area includes a plurality of cells.  The UE may perform a channel measurement procedure using the received one or more SSBs.  The UE can at least partially based on the result of the channel measurement process, determining the channel performance metric of the service SFN for the first notification area does not satisfy the threshold value.  The UE may perform a cell reselection procedure to identify a cell having a channel performance metric satisfying the threshold value and for an adjacent SFN for a second notification area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646